DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
In view of the appeal brief filed on 02 October 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/Jayprakash N Gandhi/           Supervisory Patent Examiner, Art Unit 2835                                                                                                                                                                                             

Specification
The abstract of the disclosure is objected to because it is not between 50 and 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2009/0195979 A1).


a method for installing a fan assembly (2) with a fan module (21) into a drawer (20) of a data storage system, the drawer including an interior region (within walls 20a) and mounting structure (20b, 201, 202 combined) having an aperture (201), an interior surface (interior surface of 20b) facing the interior region, an exterior-facing support surface (exterior surface of 202) opposite the interior surface, and tapped mounting openings (holes for screws 25); and (see fig. 2, 3A, 4C; para. 0027-0030, 0037)
the fan assembly including a top cover (211) coupled to a back cover (back of frame 210a) and to a front cover (front of frame 210a) such that the top cover is fixed to the front cover and to the back cover, the method comprising: (see fig. 2; para. 0030-0031)
inserting the fan assembly into the aperture such that the fan module extends through the aperture into the interior region of the drawer (see arrow A) and the top cover rests on the exterior-facing support surface of the mounting structure; (see fig. 3A, 3B; para. 0033-0034)
inserting first and second threaded fasteners (screws 25) through respective openings of the top cover; and (see fig. 4C; para. 0015, 0031, 0037)
Ji fails to specifically disclose:
rotating the first and second threaded fasteners to couple the first and second threaded fasteners to respective tapped mounting openings of the mounting structure. 
.

Claims 13, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 8,939,721 B2) in view of Ji et al. (US 2009/0195979 A1) 

Re. claim 13: Chiu discloses:
a fan assembly (100, 200) for being removably coupled to a drawer chassis, the fan assembly comprising: (see fig. 1-4; abstract, col. 1 ln. 10-20)
a fan module (100) having a first set of mounting openings (133 on front of 100) and a second set of mounting openings (133 on back of 100); (see fig. 1; col. 2 ln. 34-64)
a front cover (30) coupled to the fan module via a first set of dampers (80 at front side of 30) that extend through respective openings of the first set of mounting openings; (see fig. 2; col. 1 ln. 44-63)
a back cover (50) coupled to the fan module via a second set of dampers (80 at back of 50) that extend through respective openings of the second set of mounting openings; and (see fig. 2, 3; col. 2 ln. 34-55)
a top cover (21) (see fig. 1)
Chiu fails to specifically disclose: 
The top cover including a plurality of recessed portions each with a mounting opening for receiving a fastener, the top cover directly and fixedly coupled to the front cover and to the back cover, the top cover having a larger footprint than the fan module.
Ji discloses:
A fan assembly (21) for being removably coupled to a drawer chassis (20), the fan assembly comprising: (see fig. 2; para. 0027-0029)
a front cover (front of frame 210a) coupled to the fan module, a back cover (back of frame 210a) coupled to the fan module; and (see fig. 2, 3A; para. 0030-0031)
a top cover (211) including a plurality of recessed portions (countersunk portion of 211 around machine screws 25) each with mounting opening (holes for 25) for receiving a fastener (25), the top cover directly and fixedly coupled to the front cover and to the back cover, the top cover having a larger footprint than the fan module. (see fig. 2, 3A-B, 4C; para. 0030-0033, 0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top cover of Chiu to comprise recessed portions with mounting openings in order to provide for the machine screws disclosed so the fan assemblies can be removed and replaced as taught by Ji. Further, to make the top cover directly and fixedly coupled to the front and back cover while the top cover has a larger footprint than the fan module. One of ordinary skill would have been motivated to do this in order to be able to perform maintenance, repair, or replacement of the fan module easily, the larger footprint would allow for the top cover to be engaged with the rim of the opening. (Ji para. 0030, 0033, 0034)

Re. claim 18. Chiu discloses:
		Wherein the front cover includes a finger guard (within 33). (see fig. 2)
Chiu fails to specifically disclose:
the back cover includes a finger guard. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the back cover have a finger guard like the front cover, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, (7th Cir. 1977). One of ordinary skill would have been motivated to do this in order to protect fingers or other foreign objects from being inserted in both the front and back covers of the fan to protect the fan from damage.

Re. claim 21: Chiu discloses wherein the fan assembly includes only a single fan module (100). (see fig. 2-4)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Ji as applied to claim 13 above, and further in view of Matsumoto (US 2014/0140085 A1).

Re. claim 19: Chiu and Ji fail to disclose:
wherein the top cover includes a light emitting diode (LED) mounting portion, and wherein an LED is mechanically coupled to the LED mounting portion and electrically coupled to the fan module.
However, Matsumoto discloses:
A fan apparatus (22) wherein the top cover (30) includes a light emitting diode (LED) mounting portion (32), and wherein an LED (28) is mechanically coupled to the LED mounting portion and electrically coupled (via 38) to the fan module. (see fig. 2, 3; para. 0025-0028, 0030-0032)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an LED to the cover of Chiu and Ji as taught by Matsumoto. One of ordinary skill would have been motivated to do this in order to use the fan module to cool a vehicle headlamp of Matsumoto. (Matsumoto para. 0006, 0021)
		
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Ji as applied to claim 13 above, and further in view of Tan (US 2011/0255238 A1).

Re. claim 22: Chiu and Ji fail to disclose:
wherein the back cover includes an electrical connector portion with an opening for receiving an electrical connector.
However, Tan discloses:
A fan assembly (100) comprising a back cover (106) that includes an electrical connector portion (128) with an opening (116) for receiving an electrical connector (132). (see fig. 1-3; para. 0017-0019)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electrical connector portion with an opening for receiving an electrical connector on the back cover of the fan assembly of Chiu in view of Ji as taught by Tan. One of ordinary skill would have been motivated to do this in order to electrically connect the fan to the circuit board. (Tan para. 0023)

Allowable Subject Matter
Claims 1-6, and 9-12 are allowed.
The indicated allowability of claim 20 is withdrawn in view of the newly discovered reference(s) to Ji et al. (US 2009/0195979 A1). Rejections based on the newly cited reference(s) are found above.

The following is a statement of reasons for the indication of allowable subject matter:  

Re. claim 1: the limitations “a fan assembly extending through the aperture, extending at least partially between the mounting structure and the bottom wall, and including a fan module and a top cover, the top cover coupled to and resting on the support surface such that the fan module is suspended, the fan assembly and the bottom wall being separated by a gap” in combination with the remaining limitations in the claim cannot be found in the prior art. The claimed fan assembly and its positioning within the system is not found in the prior art. The prior art fails to teach such a suspended fan assembly separated from the bottom wall by a gap. One of ordinary skill would not have been motivated to provide such a gap because this would have allowed airflow around the fan rather than through the fan assembly.

Response to Arguments
Applicant’s arguments, see page 4, filed 02 October 2020, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 103 as unpatentable over Chiu in view of Kosugi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiu in view of Ji as explained above. Appellant’s argument that Chiu and Kosugi fail to disclose “top cover directly and fixedly coupled to the front cover and to the back cover” is persuasive. However, Ji discloses this limitation and others as explained above. The remaining arguments have been fully considered but are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu (US 2013/0128451 A1) discloses a fan module having a top cover with a plurality of recesses each with a mounting opening for receiving a fastener, the top cover directly and fixedly coupled to side covers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 11, 2021


/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835